DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 16-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “and a processor operable to determine an error value by subtracting the second change in distance from half the first change in distance” however looking at the applicant’s specification, there doesn’t seem to be support for “subtracting the second change in distance from half the first change in distance”. Looking as Par. 34-35 while the applicant discloses “the required length of the rail can be cut in half to approximately 26.5 meters” and “In an embodiment, the change in distance measured by the tracker is compared to twice the change in distance measured by the reference interferometer.” and  “The difference between these two values is taken to be the error in the tracker measurement.” This is not the same as “subtracting the second change in distance from half the first change in distance” as doubling the measured distance is not the same as halving the first change in distance. Looking to the rest of the specification, it does not appear to disclose the cited matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiter (US 5,606,409) in view of Bridges (US 20140098383 A1)
In claim 1 Schneiter discloses a system (Fig. 1) comprising: a first distance meter (Fig. 1, 50) operable to send a first beam light (Fig. 1, 52 Column 3 Lines 20-35 “beam light”) in a first path (Fig. 1, Examiner considers the path followed by the laser from 52 to be said path) that intercepts a first retroreflector (Fig. 1, 150) and a second retroreflector (Fig. 1, 140), to receive the first beam of light after reflection from the first retroreflector and the second retroreflector  (See Fig. 1), and to measure a first change in distance traveled by the beam to the second retroreflector after moving the first retroreflector a first distance (Column 3 Lines 45-65), the first retroreflector being located at a first position (See Fig. 1); and a second distance meter (Fig. 1, 110) operable to send a second beam of light (Fig. 1, 112 Column 3 Lines 20-35 “beam light”) in a second path (Fig. 1, Examiner considers the path followed by the laser from 112 to be said path) that intercepts the first retroreflector (Fig. 1, 150), to receive the second beam of light after reflection from the first retroreflector (See Fig. 1), and to measure a second change in distance to the first retroreflector after moving the first retroreflector the first distance (Column 3 Lines 45-65, Column 7 Line 45 – Column 8 Line 9) and a processor (Fig. 1, 200, examiner considered the processing module to be said processor).
Schneiter does not explicitly disclose a processor operable to determine an error value by subtracting the second change in distance from half the first change in distance.
Bridges teaches a processor operable to determine an error value (Par. 7 “errors from the distance” Par. 146, Fig. 23 2070) by subtracting the second change in distance from half the first change in distance (See Fig. 21A-C, Par. 146).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a processor operable to determine an error value by subtracting the second change in distance from half the first change in distance as taught by Bridges in Schneiter in order to compensate for error (Bridges Par. 84) thus leading to a more accurate system. 

In claim 3, Schneiter discloses all of claim 2. Schneiter further discloses further comprising a processor (Fig. 1, 200, Column 6 Lines 23-52, Examiner considers the comparison module to be a processor as it does the comparison of the data) operable to execute computer instructions that, when executed on the processor, determine an accuracy of the first distance meter based at least in part on the measured first distance, the measured second distance, the measured third distance, and the measured fourth distance (Column 6 Lines 23-52 examiner considers the calibrating to be said “determine an accuracy”).

In claim 4, Schneiter discloses all of claim 3. Schneiter further discloses a rail (Column 6 Lines 14-22, “rails”) having a movable carriage  on which the first retroreflector is mounted (Column 6 Lines 14-22, “backing member” examiner considers the backing member to be the functional equivalent to said movable carriage).

In claim 5, Schneiter discloses all of claim 4. Schneiter further discloses a motor operable to move the carriage (Column 6 Lines 14-22, “motor”).

In claim 6, Schneiter discloses wherein the first retroreflector is a cube-corner retroreflector (Column 8 Lines 30-35 “corner cube”).

In claim 7 Schneiter discloses all of claim 6. Schneiter does not explicitly disclose wherein the first retroreflector includes a glass prism having three reflecting sides that are mutually perpendicular.
Bridges teaches wherein the first retroreflector includes a glass prism having three reflecting sides that are mutually perpendicular (Par. 118 “glass prism”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first retroreflector includes a glass prism having three reflecting sides that are mutually perpendicular based on the teachings of Bridges, since it has been held to be within the general skill of a worker in the art to select a knomn material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In claim 8, Schneiter discloses wherein the second distance meter is a calibrated interferometer (Column 4 Lines 1-12).

In claim 16, Schneiter discloses a method comprising: with a first distance meter (Fig. 1, 50), sending a first beam of light (Fig. 1, 52 Column 3 Lines 20-35 “beam light”) in a first path (Fig. 1, Examiner considers the path followed by the laser from 52 to be said path) that intercepts a first retroreflector (Fig. 1, 150) and a second retroreflector (Fig. 1, 140), receiving the first beam of light after reflection from the first retroreflector and the second retroreflector (See Fig. 1), and measuring a first change in distance traveled by the beam to the second retroreflector after moving the first retroreflector a first distance (Column 3 Lines 45-65); with a second distance meter (Fig. 1, 110), sending a second beam of light (Fig. 1, 112 Column 3 Lines 20-35 “beam light”)  in a second path (Fig. 1, Examiner considers the path followed by the laser from 112 to be said path) that intercepts the first retroreflector (Fig. 1, 150), receiving the second beam of light after reflection from the first retroreflector (See Fig. 1), and measuring a second change in distance to the first retroreflector after moving the first retroreflector the first distance (Column 3 Lines 45-65, Column 7 Line 45 – Column 8 Line 9).
Schneiter does not explicitly disclose determining an error value by subtracting the second change in distance from half the first change in distance; and storing the determined error value.
Bridges teaches a processor operable to determine an error value (Par. 7 “errors from the distance” Par. 146, Fig. 23 2070) by subtracting the second change in distance from half the first change in distance (See Fig. 21A-C, Par. 146) and storing the determined error value (Par. 119).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a processor operable to determine an error value by subtracting the second change in distance from half the first change in distance and storing the determined error value as taught by Bridges in Schneiter in order to compensate for error (Bridges Par. 84) thus leading to a more accurate system. 

In claim 17, Schneiter does not explicitly disclose determining an accuracy of the first distance meter based at least in part on the determined error value.
Bridges teaches determining an accuracy of the first distance meter based at least in part on the determined error value (Par. 120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a determining an accuracy of the first distance meter based at least in part on the determined error value as taught by Bridges in Schneiter in order to compensate for error (Bridges Par. 84) thus leading to a more accurate system. 

In claim 18, Schneiter discloses all of claim 17. Schneiter further discloses wherein the first retroreflector is mounted on a moveable carriage (Column 6 Lines 14-22, “backing member” examiner considers the backing member to be the functional equivalent to said movable carriage) on a rail( Column 6 Lines 14-22, “rails”).

In claim 19, Schneiter discloses all of claim 18. Schneiter further discloses a motor operable to move the carriage (Column 6 Lines 14-22, “motor”).

In claim 20, Schneiter discloses wherein the first retroreflector is a cube-corner retroreflector (Column 8 Lines 30-35 “corner cube”).

In claim 21 Schneiter discloses all of claim 6. Schneiter does not explicitly disclose wherein the first retroreflector includes a glass prism having three reflecting sides that are mutually perpendicular.
Bridges teaches wherein the first retroreflector includes a glass prism having three reflecting sides that are mutually perpendicular (Par. 118 “glass prism”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first retroreflector includes a glass prism having three reflecting sides that are mutually perpendicular based on the teachings of Bridges, since it has been held to be within the general skill of a worker in the art to select a knomn material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In claim 22, Schneiter discloses wherein the second distance meter is a calibrated interferometer (Column 4 Lines 1-12).

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. In rgeards to applicants 102 argeuments on pages 5-6, are considered moot in light of the amended claims as none of the arguments made apply to the current rejection as a new rejection has been made under 103. The examiner does note that the new amendments are not from claim 4 as described by the applicant on page 5. In regards to applicants 103 argument’s on pages 7-9, are considered moot in light of the amended claims as none of the arguments made apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5606409 A, Laser Ranging System Calibration Device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
10/3/2022